18-23408-rdd       Doc 104        Filed 01/24/20      Entered 01/24/20 16:00:56      Main Document
                                                     Pg 1 of 2




 AMANDA MEDINA, ESQ.                                              Hearing Date and Time:
 Attorney for the Debtor                                          January 31, 2020 at 10:00 a.m.
 524 Winchester Road
 Norfolk, CT 06058
 (914) 941-4485

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 In re:                                                           Chapter 11

 34 Holding Corp.,
                                                                  Case No. 18-23408 (RDD)
                                     Debtor.
 ----------------------------------------------------------X

                     LIMITED OBJECTION TO PLAN ADMINISTRATOR’S
                         MOTION TO DETERMINE CONTROVERSY

 TO THE HONORABLE ROBERT D. DRAIN,
 UNITED STATES BANKRUPTCY JUDGE:

         34 Holding Corp., (the "Debtor"), by and through its counsel, hereby respectfully submits

 its limited objection (the “Objection”) to the Motion to Determine Controversy filed by 34 W.

 128 Funding, Inc. (the “Plan Administrator") for the following reasons:

         1. The Debtor has no interest in the outcome of the interest calculation.

         2. The Plan Administrator recalculated or reviewed its interest calculation and

              determined that there may have been an error in its favor in the amount of

              $42,159.55.

         3. Presumably for this reason, it set aside this amount in its escrow account, the benefit

              of which belongs to the second mortgage holder or any additional administrative

              expenses of the estate, not the Debtor.

         4. The Plan Administrator has an obligation to correctly calculate and to release the

              escrow to itself or the proper party accordingly.
18-23408-rdd   Doc 104     Filed 01/24/20    Entered 01/24/20 16:00:56   Main Document
                                            Pg 2 of 2




 Dated: Norfolk, CT

        January 24, 2020
                                                 /s/Amanda Medina
                                                 Amanda Medina, Esq.
                                                 524 Winchester Road
                                                 Norfolk, CT 06058
                                                 (914) 941-4485
                                                 Abogado1@aol.com
